IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,167-01


                   EX PARTE GEROID JERMAINE JANICE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. B060431AR IN THE 163RD DISTRICT COURT
                             FROM ORANGE COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of capital murder and sentenced to life without the possibility of

parole. The Eleventh Court of Appeals affirmed his conviction. Janice v. State, No. 11-07-00105-

CR (Tex. App. —Eastland Jan. 30, 2009)(not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective because he failed to inform Applicant

he was facing a possible automatic life without parole sentence and erroneously advised Applicant

to reject a plea bargain. Applicant has alleged facts that, if true, might entitle him to relief

erroneously advised Applicant to reject a plea bargain when. Strickland v. Washington, 466 U.S. 668
                                                                                                       2

(1984). Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel

to respond to Applicant’s claim. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 6, 2020

Do not publish